DETAILED ACTION
This action is in response to amendments received on 6/20/2022. Claims 1-14 were previously rejected. Claims 1, 4-6, 12 and 14 have been amended. A complete action on the merits of claims 1-14 follows below.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged and granted. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 12-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Baust (US Patent No. 5,520,682).
Regarding Claim 12, Baust teaches a cryosurgical probe assembly (Figs. 1-2), comprising:
a)    a cryosurgical probe having a shaft 100 (Fig. 2);
b)    a vacuum tube housed within the cryosurgical probe (“thermal vacuum insulation chamber 301” Col. 15, ll. 9-10 as seen in Fig. 2);
c)    a Joule-Thomson tube forming at least a portion of a Joule-Thomson assembly for receiving a cryogenic fluid from a cryogenic fluid supply (“A possible secondary effect of the vent holes is the additional cooling by Joules-Thompson phenomena which occurs when LN.sub.2 in the supply tube is vented through the small vent holes into the exhaust flow tube. The resulting lower temperature of the exhaust refrigerant may thus serve to decrease the formation of gas in the supply tube” in Col. 25-31); and 
d)    a connecting portion (connector 40 shown in Fig. 1) for connection to a cryogenic fluid supply (“Connector 40 is provided with generally cylindrical through bores. Bore 44 is located on the longitudinal axis of the probe and is of substantially the same or slightly smaller diameter than the outer diameter of LN.sub.2 supply tube section 25 to fluid tightly receive the LN.sub.2 supply tube section 25. As shown in FIG. 1, the inlet end 21 of LN.sub.2 supply tube 22 extends beyond the delivery connector for attachment to an LN.sub.2 delivery line (not shown) and the outlet end 23 extends into freeze zone 15 spaced from but in close proximity to the closed tip end 20. Connector body 40 also includes thin annular section 48 to further define chamber 17. A second cylindrical through bore 45 is provided parallel to and axially spaced from bore 44”, see Col. 16, ll. 58-Col. 17, ll. 27), wherein at least a portion of the Joule-Thomson assembly extends from the connecting portion for insertion into the cryogenic fluid supply to receive cryogenic fluid there through (“A possible secondary effect of the vent holes is the additional cooling by Joules-Thompson phenomena which occurs when LN.sub.2 in the supply tube is vented through the small vent holes into the exhaust flow tube. The resulting lower temperature of the exhaust refrigerant may thus serve to decrease the formation of gas in the supply tube” in Col. 10, ll. 25-31) , and
wherein return cryogenic fluid is capable of flowing through the connecting portion around the Joule-Thomson tube (exhaust flow passageway or channel 24 seen in Fig. 1).
Regarding Claim 13, Baust teaches wherein the vacuum tube 341 is repositionable relative to the shaft of the cryosurgical probe (“movable vacuum chamber 301 to adjust the length L of the freeze zone” as disclosed in Col. 14, ll. 66-Col. 15, ll. 15).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baust (US Patent No. 5,520,682), in view of Joye (US Pub. No. 2002/0026182).
Regarding Claim 1, Baust teaches a cryosurgical probe assembly (Figs. 1-2) comprising:
a cryosurgical probe having a shaft 100 (Fig. 2);
an insulation element (“thermal vacuum insulation chamber 301”) housed within the cryosurgical probe and being slideably repositionable relative to the shaft (“movable vacuum chamber 301 to adjust the length L of the freeze zone” as disclosed in Col. 14, ll. 66-Col. 15, ll. 15); and
a fluid supply line having an inlet portion for connection to a cryogenic fluid source (Col. 17, ll. 1-27);
although Baust teaches the movement of the vacuum tube relative to the shaft, it is silent in teaching any sliding mechanisms to enable precise movement of the tubes relative to one another. 
In the same field of invention, Joye teaches a cryosurgical probe comprising slidable tubes and further comprising an adjustable sliding apparatus including: a slider assembly (rack and pinion mechanism 88) securely attached to an insulation element 22 for slideably guiding the insulation element along the shaft; and a button assembly (control knob 90) operatively connected to the slider assembly 88 for allowing a user to actuate the slider assembly to position the insulation element relative to the shaft ([0050] and Fig. 7). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate similar adjustable sliding apparatus disclosed by Joye in the invention of Baust by securely attaching the sliding element to the insulation element for slidably guiding the insulation element along the shaft in order to create an easy way to control the sliding motion of the tubes relative to one another to better provide adjustments to the freeze length during the procedure.
Regarding Claim 2, Baust teaches wherein the insulation element comprises a vacuum tube (“thermal vacuum insulation chamber 301” Col. 15, ll. 9-10).
Regarding Claim 3, Baust teaches wherein the insulation element includes an inner wall and an outer wall with an insulative air gap between the inner wall and the outer wall (Fig. 2).
Regarding Claim 4, Baust teaches wherein the cryogenic fluid source supplies argon or nitrogen (Col. 5, ll. 53-67).
Regarding Claim 5, Baust in view of Joye teaches a button assembly (control knob 90 in Fig. 7 of Joye) operatively connected to the slider assembly for allowing a user to actuate the slider assembly to position the insulation element relative to the shaft ([0050] and Fig. 7 of Joye).
Regarding Claim 6, Baust teaches a cryosurgical probe (Figs. 1-2) comprising:
a shaft 100 (Fig. 2);
an insulation element (“thermal vacuum insulation chamber 301”) at least partially housed within the shaft and slideably repositionable relative to the shaft (“movable vacuum chamber 301 to adjust the length L of the freeze zone” as disclosed in Col. 14, ll. 66-Col. 15, ll. 15); and
although Baust teaches the movement of the vacuum tube relative to the shaft, it is silent in teaching any sliding assembly securely attached to the insulation element for slideably guiding the insulation element along the shaft.
In the same field of invention, Joye teaches a cryosurgical probe comprising slidable tubes and further comprising an adjustable sliding apparatus including: a slider assembly (rack and pinion mechanism 88) securely attached to an insulation element 22 for slideably guiding the insulation element along the shaft ([0050] and Fig. 7). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate similar adjustable sliding apparatus disclosed by Joye in the invention of Baust by securely attaching the sliding element to the insulation element for slidably guiding the insulation element along the shaft in order to create an easy way to control the sliding motion of the tubes relative to one another to better provide adjustments to the freeze length during the procedure.
Regarding Claim 7, Baust teaches wherein the insulation element comprises a vacuum tube (“thermal vacuum insulation chamber 301” Col. 15, ll. 9-10 of Baust).
Regarding Claim 8, Baust teaches further comprising a fluid conduit subassembly for receiving a cryogenic fluid (“The reduced diameter section 28 extends through most of probe shaft 13 extending beyond the end 31 of the vacuum chamber which is coextensive with the inlet 27 of the exhaust refrigerant flow channel or passageway. The outlet end 23 of supply tube section 28 may be slotted (as shown in FIG. 2) to facilitate flow of the LN.sub.2 to the closed end of the probe tip and freezing zone”, Col. 15, ll. 27-37 of Baust).
Regarding Claim 9, Baust teaches wherein the cryogenic fluid is selected from the group consisting of argon and nitrogen (Col. 5, ll. 53-67 of Baust).
Regarding Claim 10, Baust teaches wherein the fluid conduit subassembly comprises a Joule-Thomson tube (“A possible secondary effect of the vent holes is the additional cooling by Joules-Thompson phenomena which occurs when LN.sub.2 in the supply tube is vented through the small vent holes into the exhaust flow tube. The resulting lower temperature of the exhaust refrigerant may thus serve to decrease the formation of gas in the supply tube” in Col. 10, ll. 25-31 of Baust).
Regarding Claim 11, Baust as modified by Joye teaches further comprising a button assembly operatively connected to the slider assembly for allowing a user to actuate the slider assembly to reposition the insulation element relative to the shaft (control knob 90 as seen in Fig. 7 of Joye).
Regarding Claim 14, although Baust teaches the movement of the vacuum tube relative to the shaft, it is silent in teaching any sliding mechanisms to enable precise movement of the tubes relative to one another. 
In the same field of invention, Joye teaches a cryosurgical probe comprising slidable tubes and further comprising an adjustable sliding apparatus including: a slider assembly (rack and pinion mechanism 88) securely attached to an insulation element 22 for slideably guiding the insulation element along the shaft; and a button assembly (control knob 90) operatively connected to the slider assembly 88 for allowing a user to actuate the slider assembly to position the insulation element relative to the shaft ([0050] and Fig. 7). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate similar adjustable sliding apparatus disclosed by Joye in the invention of Baust by securely attaching the sliding element to the insulation element for slidably guiding the insulation element along the shaft in order to create an easy way to control the sliding motion of the tubes relative to one another to better provide adjustments to the freeze length during the procedure.

Response to Arguments
Applicant's arguments filed 6/20/2022 have been fully considered but they are not persuasive. Applicant’s arguments on the grounds tat Joye is directed to Joye being directed to a “cryosurgical balloon catheter” and that “Joye does not disclose a slider assembly for “guiding the insulation element along an inside of the shaft” as recited in claim 1” are fully considered, but not found persuasive. It is noted that Baust teaches all of the claimed limitations of claim 1 including the movement of the vacuum tube relative to the shaft to adjust the length L of the freeze zone, but is silent in teaching any means for controlling the movement of the vacuum tube such as any sliding mechanisms to enable precise movement of the tubes relative to one another. 
In the same field of invention, as an example to show that the use of slider controls to move inner tubes with respect to outer tubes are known in the art, Joye was made of reference. Joye teaches a cryosurgical probe comprising slidable tubes and further comprising an adjustable sliding apparatus including: a slider assembly (rack and pinion mechanism 88) securely attached to an insulation element 22 for slideably guiding the insulation element along the shaft; and a button assembly (control knob 90) operatively connected to the slider assembly 88 for allowing a user to actuate the slider assembly to position the insulation element relative to the shaft ([0050] and Fig. 7). One having ordinary skill in the art at the time of the invention would have found it obvious to incorporate  similar length adjustment mechanisms as disclosed by Joe in the invention of Baust for precise guiding the insulation element along the shaft in order to create an easy way to control and adjust the freeze length during the procedure as Baust already teaches.
Furthermore, with respect to claim 12, applicant’s arguments on the grounds that “the channel 24 of Baust is not positioned in the connector 40. Claim 12 recites, wherein the return Cryogenic fluid is capable of flowing through the connecting portion around the Joule-Thomson tube.” The underlined portion of the claim is not considered in the rejection. Baust does not disclose this subject matter. Instead, Baust shows and explains that refrigerant exhausts through the connector through bore 45 and “bore 45 is provided parallel to and axially spaced from bore 44.” (Baust, col. 17, Il. 12-13). Thus, Baust does not disclose each and every element in the same configuration as claimed” are fully considered, but not found persuasive. Applicant argues that “the channel 24 of Baust is not positioned in the connector 40”; however, the claim does not require a tube to be positioned in the connector, but rather claims “wherein return cryogenic fluid is capable of flowing through the connecting portion around the Joule-Thomson tube”. Examiner respectfully notes that by making note of “exhaust flow passageway or channel 24 seen in Fig. 1” examiner meant to show the return exhaust fluid passes through the channel 24 around the Joule-Thomson section and is capable of flowing through the connecting portion 40 as seen in Fig. 1. Therefore, applicant’s arguments are not found persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794